Citation Nr: 1144724	
Decision Date: 12/07/11    Archive Date: 12/14/11	

DOCKET NO.  03-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mental illness, paranoia, depression, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to July 1965, with service in Libya from January 1964 to July 1965.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of February 2000 and March 2002 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In a decision of August 2004, the Board denied entitlement to service connection for mental illness, to include paranoia, depression, and posttraumatic stress disorder.  The Veteran appealed that denial of benefits to the United States Court of Appeals for Veterans Claims (Court) which, in an October 2005 Order, vacated the Board's August 2004 decision, and, in so doing, remanded the case to the Board for action consistent with a July 2005 Joint Motion for Remand.  

In February 2006, the Board remanded the Veteran's case for additional development.  In a subsequent decision of July 2008, the Board once again denied entitlement to service connection for mental illness, to include paranoia, depression, and posttraumatic stress disorder.  The Veteran once again appealed that denial of benefits to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2009 Order, vacated the Board's July 2008 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a May 2009 Joint Motion for Remand.  

In November 2009, the Board once again remanded the Veteran's case for additional development.  That development having been accomplished, the case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from clinically-identifiable posttraumatic stress disorder.  

2.  An acquired psychiatric disorder, to include mental illness, paranoia, and depression, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include mental illness, paranoia, depression, and posttraumatic stress disorder, was not incurred in or aggravated by active military service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in April 2001, as well as in September 2003 and March 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was additionally informed of the necessary elements to prevail on a claim of service connection for posttraumatic stress disorder.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his accredited representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment and personnel records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment and personnel records, VA and private treatment records and examination reports, and a statement from the Veteran's spouse.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for an acquired psychiatric disorder, including mental illness, paranoia, depression, and posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran's current psychiatric disorder is the result of many and varied stressful incidents which occurred during his period of active military service.  More specifically, it is contended that, while in service, the Veteran witnessed and/or was exposed to a number of deaths due to plane crashes, suicides, and homicides, among them the death of a doctor and seven nuns who were killed and then dismembered during the course of a Zulu uprising in South Africa.  According to the Veteran, the bodies of these victims were sent to the hospital where the Veteran worked, where autopsies were performed, following which the bodies were sent back to the United States.  The Veteran additionally alleges that, while in service, he was witness to a captain performing a "victory dive" in his plane, during the course of which the plane crashed, with the result that the pilot was burned beyond recognition.  According to the Veteran, as a result of these and numerous other stressful incidents, he has developed a psychiatric disorder.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor, and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304 (2011).  However, if the claimed stressor is not combat-related (as in this case), the Veteran's lay testimony regarding the inservice stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994).

As noted above, the Veteran served on active duty from November 1961 to July 1965.  During that time, the Veteran's Military Occupational Specialty was that of medical services specialist.  Awards and commendations given the Veteran consisted of only the Air Force Good Conduct Medal.  

Service treatment records, it should be noted, fail to document the presence of a chronic acquired psychiatric disorder.  In that regard, while in May 1963, during the Veteran's period of active military service, he was heard to complain of "mild nervousness," no psychiatric diagnosis was rendered at that time.  Moreover, while during the course of a subsequent service medical examination in September 1963, the Veteran gave a history of "very mild nervousness" which had started only recently, in conjunction with a mild, nervous tremor of the hands when attempting fine work, a psychiatric evaluation conducted at that time was within normal limits, and no pertinent diagnosis was noted.  Significantly, while at the time of the Veteran's service separation examination in May 1965, the Veteran indicated that he was "nervous and under stress all of his life," he was apparently never incapacitated.  Moreover, a psychiatric evaluation conducted as part of the Veteran's service separation examination was entirely within normal limits, and no pertinent diagnosis was noted.  

In point of fact, the earliest clinical indication of the presence of a chronic acquired psychiatric disorder is revealed by correspondence from a private social worker dated in early March 1989, at which time it was noted that the Veteran had received inpatient psychiatric treatment at a local hospital from mid-February to early March 1989 (almost 24 years following the Veteran's discharge from service), for what was described as major depression with mood-congruent psychotic features.  Significantly, at no time was it indicated that the Veteran's psychiatric symptomatology had its origin during, or was in any way the result of, his period of active military service.  

The Board notes that, since the time of the Veteran's discharge from service, he has received a number of psychiatric diagnoses, among them panic disorder, alcohol dependence, schizophrenia, schizoaffective disorder, major depression, anxiety, bipolar disorder, and "social phobia."  However, on no occasion have any of these psychiatric disorders been linked to the Veteran's period of active military service.  Moreover, while it is true that, on various occasions, the Veteran has received a diagnosis of posttraumatic stress disorder, that diagnosis appears to have been based solely upon history provided by the Veteran, inasmuch as no rationale for the diagnosis has been provided.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Significantly, while at the time of a period of private hospitalization in September and October 2005, the Veteran received a diagnosis of chronic severe posttraumatic stress disorder based on "his service in Vietnam," that diagnosis was offered without recourse to the Veteran's claims folder and medical records, and is entirely unsubstantiated by the pertinent evidence of record.  In that regard, to date, the Veteran has failed to provide information of a specificity sufficient to allow verification of his alleged inservice stressors.  Moreover, the Veteran, by his own admission, had no service in the Republic of Vietnam.  


The Board observes that, following a VA psychiatric examination in July 2011, which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records, the examiner was of the opinion that the Veteran did not meet the clinical criteria for a diagnosis of posttraumatic stress disorder.  Rather, all indications were that the Veteran was suffering from a schizoaffective disorder which had no "etiological nexus" to his period of active military service.  In point of fact, in the opinion of the examiner, there was "simply insufficient evidence" to establish a service-related etiology for the profound psychological disturbance experienced by the Veteran.  

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's current psychiatric disorder did not, in fact, have its origin during his period of active military service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current psychiatric disorder to his period of active military service.  However, and as noted above, the Veteran's psychiatric disorder was first clinically documented many years following his discharge from service.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.   See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.  

The Board acknowledges the Veteran's statements regarding the origin of his current psychiatric disability.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his current psychiatric disorder to his period of active military service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of any particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the Veteran's prolonged postservice period without complaint, as well as the aforementioned unrefuted medical opinion which fails to relate the Veteran's psychiatric disability to service, all factor against the Veteran's assertions.  Significantly, while the Veteran, as a medical services specialist, is not, technically speaking, a "lay person," he is not competent to create the requisite causal nexus for his current psychiatric disability.  Rather, evidence which requires specialized medical knowledge (as in this case) must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current psychiatric disorder with any incident or incidents of his period of active military service.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and service connection for his claimed psychiatric disability must be denied.  









ORDER

Service connection for an acquired psychiatric disorder, to include mental illness, paranoia, depression, and posttraumatic stress disorder, is denied.  



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


